Exhibit 10.7

Summary of Director Compensation

Cash Compensation of Non-Employee Directors in Fiscal 2011

In fiscal 2011, each of our non-employee directors will receive an annual
retainer of $60,000. In addition, the non-executive Chairman of the Board will
be paid an additional annual retainer of $45,000. The Chairman of the Audit
Committee will be paid an additional annual retainer of $15,000. The Chairman of
the Compensation Committee will be paid an additional annual retainer of
$10,000. The Chairman of the Nominating Committee and the Chairman of the Real
Estate Committee will each be paid additional annual retainers of $5,000.

Equity Compensation of Non-Employee Directors in Fiscal 2011

Under our 1996 Director Stock Option Plan, as amended, our non-employee
directors may receive all types of awards under the plan, including full value
awards, such as restricted stock, performance shares, performance units and
deferred stock units.